Granger, J.
The cause is before us on a transcript, and the only intimation we have as to the grounds of complaint of the action of the district court is a motion for a new trial, filed in that court. It assigns errors, based on the competency of the witnesses examined, the rulings admitting and excluding evidence, the giving and refusing of instructions, and the sufficiency of the evidence to support such a verdict. We have examined the record, as we are required to do, to learn if there is prejudicial error upon which the case should be reversed, and we discover none. The delica'cy, if not danger, in considering important questions by the court in the absence of arguments, where the conclusion leads to an affirmance of the ease, is such that we think it advisable to merely announce our conclusion, as is so frequently'done. The judgment of the district court is affirmed.